       Case 2:16-md-02724-CMR Document 1568 Filed 10/27/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                           16-MD-2724
PRICING ANTITRUST LITIGATION
                                                         HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:


ALL ACTIONS




    REPLY MEMORANDUM CONCERNING DEFENDANT ARA APRAHAMIAN’S
              MOTION FOR LEAVE TO FILE UNDER SEAL

       On behalf of Defendant Ara Aprahamian, we moved to seal the memorandum of law in

support of Mr. Aprahamian’s stay motion (the “Memorandum,” Dkt. 1538) because it quotes and

describes prior filings that this Court ordered sealed (the “Sealed Documents”). The

Memorandum is currently filed with the Court under seal. In their opposition, Plaintiffs argue

that the Memorandum should not be sealed because, although it quotes and describes the Sealed

Documents, those quotations and descriptions are limited and do not refer to any truly

confidential material. We do not disagree with Plaintiffs’ assessment. We moved to seal the

Memorandum in an abundance of caution, to avoid violating this Court’s sealing order by

placing sealed material on the public docket. Since the filing of Plaintiffs’ opposition, we have

raised this issue with the parties who originally moved to seal the Sealed Documents, and it is

our understanding that none of those parties objects to unsealing the Memorandum.

Accordingly, Mr. Aprahamian does not object to unsealing the Memorandum (Dkt. 1538) should

this Court deem it appropriate.
       Case 2:16-md-02724-CMR Document 1568 Filed 10/27/20 Page 2 of 3




Date: October 27, 2020
                                               Respectfully submitted,

                                               /s/ G. Robert Gage, Jr.
                                               G. Robert Gage, Jr.
                                               Gage Spencer & Fleming LLP
                                               410 Park Avenue
                                               New York, New York 10022
                                               Tel: 212-768-4900
                                               grgage@gagespencer.com

                                               Attorneys for Ara Aprahamian




                                      2
       Case 2:16-md-02724-CMR Document 1568 Filed 10/27/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I caused a copy of the foregoing Reply

Memorandum Concerning Defendant Ara Aprahamian’s Motion for Leave to File Under Seal to

be served on counsel of record via the Court’s ECF system.


                                                   /s/ G. Robert Gage, Jr.
                                                   G. Robert Gage, Jr.
                                                   Counsel for Defendant Ara Aprahamian




                                               3
